                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-587-RJC-DCK

 GORDON E. RHYNE and CAROL RHYNE, )
                                  )
             Plaintiffs,          )
                                  )
   v.                             )                        ORDER
                                  )
 UNITED STATES STEEL              )
 CORPORATION, SUNOCO, INC. (R&M), )
 SAFETY-KLEEN SYSTEMS, INC., and  )
 CRC INDUSTRIES, INC.,            )
                                  )
             Defendants.          )
                                  )

       THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 12) filed by Eric G. Sauls, concerning Peri A. Berger on

November 29, 2018. Mr. Peri A. Berger seeks to appear as counsel pro hac vice for Defendant

Safety-Kleen Systems, Inc.      Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, and noting that the motion is

not opposed, the Court will grant the motion.

       IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 12) is GRANTED. Mr. Peri A.

Berger is hereby admitted pro hac vice to represent Defendant Safety-Kleen Systems, Inc.

       SO ORDERED.


                                         Signed: November 29, 2018
